Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 1, 19 and 20, specifically the first and second limitations: “training, by a third party analytics service, a machine learning model based at least on interaction histories of a plurality of users of a first consumer-facing application, the interaction histories comprising at least sales data associated with the plurality of users” and  “receiving, by a third party analytics service via virtual assistant interface a request for a recommended marketing strategy to be targeted at one or more users of the first consumer-facing application” The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-20 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Lien et al 11, 164,211 and Simoudis 20200363220. As per the independent claims 1, 19 and 20 the prior art of record Simoudis discloses at par 70, a third-party data analyzer that analyzes user data using machine learning to create a plan uniquely tailored to each user.
However, neither Lien who teaches a speech-to-text virtual assistant nor Simoudis data analyzer teaches individually or in combination “training, by a third party analytics service, a machine learning model based at least on interaction histories of a plurality of 
These uniquely distinct features render claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALVIN L BROWN/Primary Examiner, Art Unit 3621